Citation Nr: 1022629	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  09-10 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for right eye vision loss, including 
divergent strabismus, amblyopia, and cataract. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jill Anderson, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1955 to 
December 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In a March 1956 rating decision, the RO denied service 
connection for an eye condition, finding that the Veteran's 
visual defect was congenital and was refractive error that is 
not a disability for VA disability compensation purposes.

2.  In a March 1998 rating decision, the RO denied reopening 
of service connection for right eye vision loss that included 
divergent strabismus, amblyopia, and incipient cataract.  

3.  Evidence received since the March 1998 rating decision is 
either cumulative or redundant of evidence previously of 
record, or does not relate to an unestablished fact that is 
necessary to substantiate service connection for a right eye 
disorder, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1998 RO rating decision that denied service 
connection claim for a right eye disorder became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  

2.  New and material evidence has not been received to reopen 
service connection for a right eye disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  

In this case, the Board finds that VA has satisfied its 
duties to the Veteran under the VCAA.  The Veteran seeks to 
reopen service connection for a disability that was 
previously denied by VA.  In the context of such claims, the 
VCAA notice must include the evidence and information that is 
necessary to reopen the claims and the evidence and 
information that is necessary to establish the underlying 
claims for benefit sought.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In the present case, proper notice was 
afforded the Veteran within the March 2008 letter, and no 
further notice is required by VA.  Further, he was provided 
with the general criteria for the assignment of an effective 
date and initial rating.  

The Board further finds that VA has complied with the duty to 
assist by aiding the Veteran in obtaining evidence.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with 
the claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  
The RO has also attempted to obtain Social Security 
Administration records; however, an October 2009 response 
from the Social Security Administration indicated the 
Veteran's records were destroyed by that agency and are thus 
no longer available.  The Board is not aware, and the Veteran 
has not suggested, the existence of any additional pertinent 
evidence not yet received.  Hence, no further assistance is 
required to fulfill VA's duty to assist in the development of 
the claim.  

Reopening Service Connection for Right Eye Disorder

The Veteran seeks to reopen service connection for a right 
eye disorder.  In a March 1956 rating decision, the RO denied 
service connection for an eye condition, finding that the 
Veteran's visual defect was congenital and was refractive 
error that is not a disability for VA disability compensation 
purposes.

In a March 1998 rating decision, with notification to the 
Veteran in April 1998, reopening of service connection claim 
for a right eye disorder was denied.  As the Veteran did not 
file a timely notice of disagreement regarding this 
determination, it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

Under applicable laws and regulations, a claim that is the 
subject of a prior final denial may be reopened if new and 
material evidence is received with respect to that claim.  If 
the claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of the 
record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final allowance of the claim on any basis.  
Evans, 9 Vet. App. 273.  This evidence is presumed credible 
for the purposes of reopening the claim, unless it is 
inherently false or untrue, or if it is in the nature of a 
statement or other assertion, that is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); 
see also Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, when reopening of service connection was 
denied in March 1998, the RO found that new and material 
evidence had not been received to change the prior finding 
that the Veteran's current right eye disorder was a 
congenital defect or refractive error.  For the reasons to be 
discussed below, the Board finds that the evidence received 
since the March 1998 prior final decision is not new and 
material, and the claim cannot be reopened.  

Since the last final denial of record in March 1998, the 
Veteran has submitted several pieces of evidence.  First, he 
has submitted his own letters detailing his 1955 right eye 
surgery while in the Air Force, and his subsequent removal of 
his right eye for glaucoma complications in 1966.  While the 
letters are new, in that they were not of record at the time 
of the prior final denial, this evidence is cumulative and 
redundant of evidence already in the record, as they merely 
confirm that he had eye surgery while in the Air Force and 
that he subsequently had his right eye removed.  These facts 
were of record at the time of the March 1998 rating decision.

Second, the Veteran has submitted additional post-service 
medical records.  These records detail a 2007 diagnosis of 
eye irritation, question whether he had an allergic reaction 
to the right replacement eye, and discuss his colon cancer.  
While these records are new, in that they were not of record 
at the time of the prior final denial, this evidence is not 
material, as it does not tend to show that the right eye 
vision loss is not congenital or is not refractive error.  
Refractive error is not a disability for VA disability 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2009).    

Third, the Veteran has submitted a picture of himself in an 
Air Force uniform with an amblyopic right eye.  While this 
photograph is new, in that it was not of record at the time 
of the prior final denial, this evidence is not material, 
since it merely confirms that he had an amblyopic right eye 
while in service.  Amblyopia is impairment of vision without 
detectable organic lesion of the eye.  Strabismic amblyopia 
results from suppression of vision in one eye to avoid 
diplopia.  Traumatic amblyopia is due to injury.  Dorland's 
Illustrated Medical Dictionary, 56, (27th ed. 1988).  
Amblyopia is impairment of vision without detectable organic 
lesion of the eye.  Satterfield v. Nicholson, 20 Vet. App. 
386 (2005).  

Fourth, the Veteran has submitted internet print-outs 
detailing amblyopia, strabismus, and the advantages and 
disadvantages of having eye surgery.  While these print-outs 
are new, in that they were not of record at the time of the 
prior final denial, this evidence is not material, since it 
does not discuss the Veteran specifically but only describes 
eye disorders.  Such evidence does not tend to show that the 
Veteran has a non-refractive error eye disability that is 
related to service. 

Fifth, the Veteran has submitted copies of 1977 letters.  One 
letter was sent by a woman to a Congressman and the other was 
the Congressman's reply.  Included on the copies are notes 
made by the Veteran.  The first letter describes the 
Veteran's situation, including the in-service surgery and the 
subsequent eye removal surgery and asks the Congressman for 
help.  The Board observes that these letters were of record 
previously and were addressed in prior denials.  This 
evidence is not material, as it does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for an eye disorder.  

However, the handwritten annotations are new, in that they 
were not of record at the time of the prior final denial.  
The hand-written notes made by the Veteran state that the 
private doctor who performed the eye removal surgery told him 
that his glaucoma might have been caused by the in-service 
surgery.  Those assertions are not material to reopening the 
claim.  In Routen v. Brown, 10 Vet. App. 183, 186 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."  

The Board recognizes that the Veteran is competent to testify 
regarding what a doctor stated to him, including to report a 
contemporaneous diagnosis.  See Jandreau v. Nicholson, 492 F. 
3d 1372 (Fed. Cir. 2007).  However, eye disorders such as 
glaucoma are complicated disorders which require specialized 
training for a determination as to diagnosis and causation; 
therefore, they are not susceptible to lay opinions on 
etiology.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (a 
veteran is not competent to diagnose carcinoma (cancer) or 
relate it to service).  The record does not contain any 
competent medical nexus evidence with which to reopen this 
claim.  The Veteran does not contend that the doctor wrote 
down a medical opinion of nexus, so no medical opinion was 
ever created so as to be available for inclusion as new 
evidence. 

Sixth, the Veteran testified at a Decision Reviewing Officer 
(DRO) hearing.  A transcript of the hearing is of record.  
The Veteran discussed the history of his vision pre- and 
post-service, the in-service surgery, the eye removal 
surgery, and the statements made by his doctor to him that 
his glaucoma might have been caused by the in-service 
surgery.  As discussed above, the Veterans' statements about 
a conversation with the private doctor do not demonstrate 
either that the Veteran's eye disorder is other than 
congenital or refractive error, or that a medical nexus 
opinion was actually created.  

Seventh, the record contains a file review done by a VA 
doctor.  The file review contains a description of the file 
and the doctor's opinion that he could think of no reason the 
in-service surgery would cause a decrease in the Veteran's 
visual acuity, that the Veteran's actual visual acuity of his 
right eye did not change from his induction into military 
service until his discharge from military service, and that 
the decreased vision in the right eye was due to the 
congenital cataract of his right eye.  This evidence is new, 
in that it was not of record at the time of the prior final 
denial.  However, this evidence is not material, in that it 
does not tend to prove that the Veteran is entitled to 
service connection for right eye vision loss.  

In conclusion, the additional evidence received since the 
prior final March 1998 rating decision is not new and 
material evidence with which to reopen service connection for 
right eye vision loss.  Evidence received since the March 
1998 rating decision is either cumulative or redundant of 
evidence previously of record, 


or does not relate to an unestablished fact that is necessary 
to substantiate service connection for a right eye disorder, 
and does not raise a reasonable possibility of substantiating 
the claim.  For these reasons, the application to reopen must 
be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been received, reopening 
of service connection claim for right eye vision loss, 
including divergent strabismus, amblyopia, and cataract, is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


